FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2009 Commission File Number:001-33869 Star Bulk Carriers Corp. (Translation of registrant's name into English) 7, Fragoklisias Street, 2nd floor, Maroussi 151 25, Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X] Form 40-F [_] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 1 is a copy of the press release of Star Bulk Carriers Corp. (the "Company"), dated June 25, 2009, announcing a cash dividend of $0.05 per outstanding share of the Company's common stock for the three months ending June 30, 2008. This report on Form 6-K, except for the section entitled "Akis Tsirigakis, President and CEO of Star Bulk commented," is hereby incorporated by reference into the Company's registration statement on Form F-3 (File No. 333-153304) that was filed with the U.S. Securities and Exchange Commission ("Commission") with an effective date of November 3, 2008, and the Company's registration statement on Form F-3 (File No. 333-156843) that was filed with the Commission with an effective date of February 17, 2009. Exhibit 1 STAR BULK CARRIERS CORP. DECLARES DIVIDEND OF $0.05 PER SHARE FOR THE QUARTER ENDING JUNE 30, Athens, Greece, June 25, 2009 – Star Bulk Carriers Corp. (the "Company'' or "Star Bulk") (NASDAQ: SBLK) today announced that its Board of Directors declared a cash dividend of $0.05 per outstanding share of the Company's common stock for the three months ending June 30, 2009. The dividend is payable on or about July 14, 2009 to shareholders of record as of July 7, 2009. The Company received written consent from each of its lenders for the declaration and payment of this dividend in respect of the second quarter of Under the terms of the Company's waiver agreements with its lenders, in effect up to February 2010, any payment of dividends during the applicable waiver period is subject to the lenders' prior written consent. The Company will be required to obtain further consent of its lenders in order to pay dividends in respect of the quarters ending September 30 and December 31, 2009. Akis Tsirigakis, President and CEO of Star Bulk, commented: "We are pleased to be able to implement our long-standing principle of rewarding our investors through the distribution of dividends. We are also pleased to have our lenders' vote of confidence, evidenced by their consent to the distribution of dividend. Currently, our fleet is contracted for 100% of 2009, 71% of 2010 and 42% of 2011, which provides long-term earnings visibility. We continue to focus on enhancing shareholder value supported by our strong balance sheet and liquidity." About Star Bulk Star Bulk is a global shipping company providing worldwide seaborne transportation solutions in the dry bulk sector. Star Bulk's vessels transport major bulks, which include iron ore, coal and grain and minor bulks such as bauxite, fertilizers and steel products. Star Bulk was incorporated in the Marshall Islands on December 13, 2006 and is headquartered in Athens, Greece. Its common stock and warrants trade on the Nasdaq Global Market under the symbols "SBLK" and "SBLKW" respectively. Currently, Star Bulk has an operating fleet of twelve dry bulk carriers.The total fleet consists of four Capesize, and eight Supramax dry bulk vessels with an average age of approximately 10.1 years and a combined cargo carrying capacity of 1,106,253 deadweight tons. Forward-Looking Statements The information in this press release may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.
